Citation Nr: 1023809	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  05-23 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a skin disability, 
to include as due to herbicide exposure.  

2.  Entitlement to a compensable disability rating for 
service connected right ear hearing loss.   


REPRESENTATION

Appellant represented by:	David L. Huffman, Esquire


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1966 to August 
1968.  This matter comes before the Board of Veterans' 
Appeals (the Board) on appeal from an October 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia.

In July 2007, the Veteran testified at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge designated 
by the Chairman of the Board to conduct that hearing pursuant 
to 38 U.S.C.A. § 7102(b) (West 2002).  A copy of the 
transcript of that hearing is in the claims file.

In July 2008, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) in Washington, D.C. for 
additional development.  The RO was instructed to provide the 
Veteran with adequate VCAA notice, including notice that 
complies with Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
and Dingess v. Nicholson, 19 Vet. App. 473 (2006); schedule 
the Veteran for VA examinations of his skin, 
gastrointestinal, and hearing disabilities; and obtain 
additional medical records from the Veteran.  All these 
instructions were complied with, except that the Veteran 
failed to provide the Veteran with the appropriate diagnostic 
codes for evaluating his increased rating claim.  

The Court of Appeals for Veterans Claims (Court) has held 
that a remand by the Court or the Board confers on the 
Veteran, as a matter of law, the right to compliance with the 
remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Although VA is required to comply with remand 
orders, it is substantial, not absolute, compliance that is 
required.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).  The Board notes that Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) was recently overruled by Vazquez-Flores 
v. Shinseki, 2009 WL 2835434 (Fed.Cir. 2009).  The Federal 
Circuit held that "...insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments."  The Federal 
Circuit also stated that 38 U.S.C.A. § 5103 did not require 
"veteran-specific notice", that is, notice that depended on 
the particular facts of a veteran's claim.  Id. at 7.  
Rather, VA must provide "claim-specific notice", that is 
"generic notice provided in response to a request for 
service connection must differ from that provided in response 
to a request for an increased rating."  Id.  The Board 
interprets this to mean that in an increased rating claim, 
the Veteran no longer has to be provided with notice of the 
specific diagnostic codes under which he is rated.  Thus, as 
the VCAA notice provided to the Veteran in this case is in 
compliance with current law, the Board finds that the RO has 
substantially complied with its remand order.  

The action specified in the July 2008 Remand completed, the 
matter has been properly returned to the Board for appellate 
consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's current skin disability, diagnosed as 
actinic keratosis, did not have onset in service or within 
one year of service and is not etiologically related to the 
Veteran's active service.  

2.  The Veteran's right ear hearing loss is manifested by an 
average pure tone threshold of 71.25 decibels and a speech 
recognition score of 94 percent.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin disability 
have not been met, including service connection due to 
herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  The criteria for entitlement to a disability rating in 
excess of 0 percent for right ear hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.10, 4.85, 4.86 Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2009).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board is also aware of the Court's recent clarification 
of VCAA notice required for increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

In Vazquez-Flores, the Court held that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from non-compensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

However, this case has been overruled by Vazquez-Flores v. 
Shinseki, 2009 WL 2835434 (Fed. Cir. 2009).  The Federal 
Circuit held that "...insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments."  The Federal 
Circuit also stated that 38 U.S.C.A. § 5103 did not require 
"veteran-specific notice", that is, notice that depended on 
the particular facts of a veterans claim.  Id. at 7.  Rather, 
VA must provide "claim-specific notice", that is, "generic 
notice provided in response to a request for service 
connection must differ from that provided in response to a 
request for an increased rating."  Id.  The Board interprets 
this to mean that in an increased rating claim, the Veteran 
no longer has to be provided with notice of the specific 
diagnostic codes under which he is rated.  

In this case, through April 2004 and July 2008 letters, the 
RO provided notice to the Veteran regarding what information 
and evidence is needed to substantiate both his service 
connection and increased rating claims, as well as specifying 
what information and evidence must be submitted by him and 
what information and evidence will be obtained by VA.  The 
Veteran was also informed of how VA assigns disability 
ratings and effective dates.  

However, some of these notice letters were not provided to 
the Veteran prior to the initial unfavorable decision on the 
claim by the RO.  Under such circumstances, VA's duty to 
notify may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the RO's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement 
of the case or a supplemental statement of the case, is 
sufficient to cure a timing defect).

Although the July 2008 notice letter not sent before the 
initial RO decision in this matter, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the RO also readjudicated 
the case by way of a supplemental statement of the case 
issued in April 2009.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.

The RO has also taken appropriate action to comply with the 
duty to assist the Veteran with the development of his 
claims.  The record includes service treatment records, as 
well as VA and private medical records.  The Veteran was also 
provided VA examinations in June 2004, October 2008, and 
February 2009.  

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
Veteran's claims.  

Analysis

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be a 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Additionally, VA regulations provide that if a veteran was 
exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service 
connected, if the requirements of 38 C.F.R. § 3.307(a) are 
met, even if there is no record of such disease during 
service: chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes (also known as Type II diabetes 
mellitus); Hodgkin's disease; chronic lymphocytic leukemia 
(CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostrate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); and, soft tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2009).

VA regulations provide that a Veteran, who during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the Veteran 
was not exposed to any such agent during service.  39 
U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) 
(2009).

The Veteran's DD 214 shows service in Vietnam during the 
Vietnam War.  Because there is no affirmative evidence to the 
contrary, the Veteran is presumed to have been exposed to an 
herbicide agent during service.

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  In this regard, the Board observes 
that VA has issued several notices in which it was determined 
that a presumption of service connection based upon exposure 
to herbicides used in Vietnam should not be extended beyond 
specific disorders, based upon extensive scientific research.  
See, e.g., 68 Fed. Reg. 27,630-27,641 (May 20,2003); 67 Fed. 
Reg. 42600 (June 24, 2002); 66 Fed. Reg. 2376 (Jan. 11, 
2001); 64 Fed. Reg. 59232 (Nov.2 1999).

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has determined that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), does not preclude establishment 
of service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran is seeking service connection for a skin 
disability.  He has provided conflicting evidence regarding 
the onset of his current skin disability.  In his December 
2003 claim, the Veteran stated that he had developed multiple 
growths in his soft tissue in the last three to four years, 
which he attributed to exposure to herbicides in Vietnam.  

VA treatment notes show that in February and May 2002, the 
Veteran was assessed with superficial dermatophytes.  In 
October 2002, the Veteran reported being treated for tinea 
corporis at some unspecified time in the past that had now 
resolved.  The examining nurse also noted two areas of 
hyperpigmentation which the Veteran reported had been present 
since shortly after his return from Vietnam.  A February 2004 
treatment note from the Veteran's private physician, Dr. 
"C.M.", shows that the Veteran was being treated for 
actinic keratosis, which the Veteran attributed to Agent 
Orange.  

At a June 2004 VA examination, the Veteran complained of 
white spots on both arms and reported that that he gets 
fungal infections on his arms and feet.  On examination, the 
Veteran had a white rash on both arms which the examiner 
diagnosed as tinea versicolor.  There were no signs of 
sarcoma or cancer of the skin.  The examiner concluded that 
the Veteran's tinea versicolor was not related to Agent 
Orange.

In his August 2004 notice of disagreement, the Veteran stated 
that he had suffered from a skin disability ever since he 
served in Vietnam.  In his June 2005 substantive appeal, the 
Veteran again asserted that he had a rash when he was in 
Vietnam and that he had continued to suffer from a rash since 
then. 

 In June 2007 treatment notes from the Veteran's primary care 
physician, Dr. C.K., the Veteran complains of skin lesions on 
his arms which he attributes to Agent Orange exposure.  He 
was diagnosed with actinic keratosis and referred to a 
dermatologist.  

At his July 2007 hearing, the Veteran described having 
"spots" on his arms and neck, like a rash or a cyst, during 
his service in Vietnam.  In particular, the Veteran described 
a spot on one of his arms that was white and yellow and was 
burned by a round from a gun which he said he had for at 
least five to six years after service.  

In February 2008, the Veteran was afforded a second VA 
examination of his skin.  When questioned by the examiner 
regarding skin problems in service, the Veteran responded, 
"I didn't really notice any other than two spots and one of 
them got burnt."  He described his current skin problem as 
blemishes on his arms and the back of his neck.  On 
examination, the examiner noted scattered raised erythematous 
patches on both arms which did not affect any exposed area 
and covered less than five percent of the Veteran's total 
body area.  There was no evidence of tinea versicolor.  There 
was a hypopigmented lesion on the right inner arm near the 
elbow approximately 2 by 1 centimeter, consistent with a 
scar.  The Veteran reported that he had a yellowish skin 
lesion there in Vietnam that was burnt.  The Veteran was 
diagnosed with actinic keratosis, which the examiner 
concluded was not related to the Veteran's active service.  
The examiner noted that there was no evidence of tinea 
versicolor or actinic keratosis in the Veteran's service 
treatment records, nor did the Veteran describe these 
conditions in his hearing transcript, or when questioned at 
the examination.  However, the examiner did conclude that the 
scar on the Veteran's right arm was most likely caused by or 
a result of the Veteran's military service.  The RO has 
granted service connection for that scar.

A March 2008 VA treatment note reports complaints of a skin 
rash on the right lower extremity.  

None of the skin disorders the Veteran has been treated for, 
such as tinea corpis, tinea versicolor, and actinic 
keratosis, is one of the disabilities listed in 38 C.F.R. 
§ 3.309 for which service connection can be granted on a 
presumptive basis based on herbicide exposure.  However, the 
Board must still consider whether service connection can be 
granted on a direct basis.

There is no evidence in the Veteran's service treatment 
records that the Veteran suffered from any kind of skin 
condition.  In fact, on an August 1968 Report of Medical 
History, the Veteran denied suffering from any skin diseases, 
providing evidence against this claim.  

At a February 1982 VA examination, no skin lesions were 
present.  There is no evidence of any complaints of or 
treatment for any skin conditions in either VA or private 
treatment records from the time of the Veteran's separation 
from service to 2002.  The United States Court of Appeals for 
the Federal Circuit has determined that a significant lapse 
in time between service and post-service medical treatment 
may be considered as part of the analysis of a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  In light of the significant period of time between 
the Veteran's military service and the first post-service 
reference to a skin disability, the Board must find that such 
facts provide evidence against this claim.

The Board does acknowledge that the Veteran is competent to 
testify that he has suffered from some kind of skin condition 
since his military service.  However, the Board finds the 
objective medical evidence of record to be more probative 
than the Veteran's statements made many years after the fact, 
particularly since the Veteran's statements have been 
somewhat conflicting regarding the actual onset of his skin 
disability.  While the Veteran has in some cases claimed that 
his current skin disability had onset in service and has 
persisted since then, other testimony suggests that he only 
suffered from a few lesions at most in service and merely 
attributes any skin problem he currently has to Agent Orange 
without any scientific evidence of a connection between them.  
In addition, the Veteran denied skin problems in his report 
of medical history dated in August 1968 which is contrary to 
his current assertion that his skin problems have persisted 
since service.  Given that report, and the 1982 VA 
examination showing no complaints of skin disability the 
Board finds that those reports are more credible than the 
Veteran's current assertions that he has had a skin 
disability since service.

Also providing evidence against the Veteran's claims are the 
opinions of the VA examiners, both of whom concluded that the 
Veteran's skin disabilities, either tinea versicolor or 
actinic keratosis, are not related to the Veteran's service.  
However, the Veteran himself has proposed that there is a 
relationship between his current skin disability and 
herbicide exposure in service.  Military records show that he 
served as a medical corpsman during service.  Thus, the 
Veteran does have some medical training and the Board finds 
his opinion to be competent medical evidence.  

Given the Veteran's opinion and the medical professionals' 
opinions explained above, there is medical opinion evidence 
both favorable and unfavorable to the Veteran's claim.  In 
such cases, it is within the Board's province to weigh the 
probative value of those opinions, along with all other 
evidence of record.  

In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the 
Court stated:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . . As is true with 
any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the 
province of the adjudicators; . . .

As indicated by the Court, credibility is determined by the 
Board.  So long as the Board provides an adequate reason or 
basis for doing so, the Board does not err by favoring one 
competent medical opinion over another.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  

Additionally, the thoroughness and detail of a medical 
opinion are among the factors for assessing the probative 
value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications 
and analytical findings, and the probative weight of a 
medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. 
App. 140 (1993).  

At the outset, the Board notes that while the Veteran served 
as a medical corpsman, that is the extent of his medical 
training.  VA audiological examinations in June 2004 and 
October 2008 show that the Veteran held a series of non-
medical jobs following separation from service and obtained a 
college degree in business administration and speech.  There 
is no evidence that the Veteran received any medical training 
prior to or since his service or was employed in a medical 
capacity following service.  Rather, the above treatment 
records show the contrary.  Therefore, his qualifications in 
the area of medicine are minimal and outdated.  This reduces 
the value of his medical opinion.  

Additionally, the Veteran is not only providing a medical 
opinion but is also the claimant.  Thus he has an interest in 
the outcome of that upon which he has opined.  This interest 
in the outcome impacts negatively on his credibility and 
further reduces the weight of his opinion.  Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify."); see also Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995) ("The credibility of a witness can be 
impeached by a showing of interest, bias, inconsistent 
statements, or, to a certain extent, bad character").   

For the above reasons the Board finds the June 2004 and 
February 2009 VA opinion to be more probative regarding the 
etiology of the Veteran's current skin disability.  Based on 
this finding, as well as the absence of any documented skin 
disability during service or for many years after service, 
entitlement to service connection for a skin disability, to 
include tinea versicolor and actinic keratosis is not 
warranted.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule as required by law and VA regulation.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2009)  


Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R., Part 4 (2009).  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. § 4.1 requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2009).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 
505 (2007), and whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126.  Hart appears to 
extend Fenderson to all increased rating claims.

The Veteran was originally granted service connection for 
right ear hearing loss in a March 1982 rating decision, 
effective December 1981, and assigned an initial non-
compensable evaluation.  In December 2003, the Veteran filed 
a claim for an increased rating for his hearing loss.  In a 
June 2004 rating decision, the RO denied the Veteran's claim.  
The Veteran has appealed.

Evaluations of defective hearing are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometric tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 Hertz.  38 C.F.R. § 4.85, Diagnostic Code 6100.  To 
evaluate the degree of disability from defective hearing, the 
rating schedule requires assignment of a Roman numeral 
designation, ranging from I to XI.  Other than exceptional 
cases, VA arrives at the proper designation by mechanical 
application of Table VI, which determines the designation 
based on results of standard test parameters.  Id.  Table VII 
is then applied to arrive at a rating based upon the 
respective Roman numeral designations for each ear.  Id.  
Where impaired hearing is service connected in only one ear, 
the non-service connected ear will be assigned a Roman 
numeral I rating purposes.  Id.  

For exceptional hearing impairment, 38 C.F.R. § 4.86 (2008) 
states that when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, or when the pure tone threshold is 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear is to be evaluated separately.  Id.

Of record are results from VA compensation examinations from 
June 2004 and October 2008.  

The June 2004 examination yielded test results of pure tone 
thresholds in the right ear at 500, 1000, 2000, 3000, and 
4000 Hertz of 15, 10, 25, 60, and 95 decibels, respectively, 
for an average over the four frequencies of interest of 47.5 
decibels.  Speech audiometry test results revealed speech 
recognition ability of 100% in the right ear.  These results 
show that the Veteran does not have exceptional hearing loss 
in the right ear as contemplated in 38 C.F.R. § 4.86.  

Application of 38 C.F.R. § 4.85 Table VI and Table VIA to the 
June 2004 measurements results in assignment of Roman Numeral 
I to the right ear and Roman Numeral I to the left ear, for 
the purpose of determining a disability rating.  A 0 percent 
rating is derived from Table VII of 38 C.F.R. § 4.85 by 
intersecting row I with column I.

No further VA testing was done until October 2008.  The 
October 2008 examination yielded test results of pure tone 
thresholds in the right ear at 500, 1000, 2000, 3000, and 
4000 Hertz of 30, 25, 50, 105, and 105+ decibels, 
respectively, for an average over the four frequencies of 
interest of 71.25 decibels.  Speech audiometry test results 
revealed speech recognition ability of 94 percent in the 
right ear.  These results show that the Veteran does not have 
exceptional hearing impairment in the right ear as 
contemplated in 38 C.F.R. § 4.86.  

Application of 38 C.F.R. § 4.85 Table VI and Table VIa to the 
October 2008 measurements results in assignment of Roman 
Numeral I to the left ear and Roman Numeral II to the right 
ear, for the purpose of determining a disability rating.  A 0 
percent rating is derived from Table VII of 38 C.F.R. § 4.85 
by intersecting row I with column II.

The Veteran has also submitted a July 2008 test result from 
Camp Hearing Aid Center.  However, these test results do not 
report speech discrimination scores.  Additionally, the pure 
tone audiometric test results are not only in graphical form, 
but the Board is also unable to distinguish which results are 
for which ear.  Thus, this evidence has no probative value in 
determining the severity of the Veteran's hearing impairment.  

The June 2004 and October 2008 audiological test results do 
not provide for assigning a compensable disability rating for 
the Veteran's right ear hearing loss.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the United 
States Court of Appeals for Veterans Claims (Court) held that 
in addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  
Martinak, 21 Vet. App. at 455.  Here, the VA examiners noted 
that the Veteran has the greatest difficulty hearing women 
and children's voices and hearing speech in background noise, 
showing that the VA examiners considered the functional 
effect of the Veteran's heating impairment on his daily life.  
Additionally, the Veteran talked about the effects of his 
hearing impairment at his July 2007 hearing.  

This evidence was considered by the Board in determining 
whether the Veteran's hearing loss disability warrants 
referral for extraschedular consideration.  To accord justice 
in an exceptional case where the scheduler standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R.  § 3.321(b)(1) 
(2008).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

The Board finds that the schedular rating criteria reasonably 
reflect the Veteran's disability level and symptomatology.  
Difficulty hearing is measured by objective testing under the 
rating criteria for hearing loss, and the Veteran's reported 
hearing difficulties are not so exceptional or unusual a 
disability picture as to render impractical application of 
regular schedular standards.  Therefore, no referral for 
extraschedular consideration is required and no further 
analysis is in order.

The Board does not find evidence that the Veteran's hearing 
loss disability should be increased for any period based on 
the facts found during the whole appeal period.  The evidence 
of record from the day the Veteran filed the claim to the 
present supports the conclusion that the Veteran is not 
entitled to additional increased compensation during any time 
within the appeal period.  As such, the claim for a 
compensable disability rating for right ear hearing loss must 
be denied.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).


ORDER

Entitlement to service connection for a skin disability, to 
include tinea versicolor and actinic keratosis, is denied.

Entitlement to a compensable disability rating for right ear 
hearing loss is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


